931 F.2d 1124
137 L.R.R.M. (BNA) 2237
Arthur GROVES;  Local 771, UAW Bobby J. Evans;  Local 771,UAW, Plaintiffs-Appellants,v.RING SCREW WORKS, a Michigan Corporation, FERNDALE FASTENERDIVISION, Defendant-Appellee.
Nos. 88-1452, 88-1579.
United States Court of Appeals,Sixth Circuit.
May 2, 1991.

Before NELSON and NORRIS, Circuit Judges, and WELLFORD*, Senior Circuit Judge.

ORDER

1
ON REMAND from the Supreme Court of the United States, --- U.S. ----, 111 S.Ct. 498, 112 L.Ed.2d 508, and


2
UPON CONSIDERATION of the opinion of the Supreme Court of the United States reversing the prior decision of this court,


3
It is ORDERED that the judgment of this court be reversed, and this cause be, and it hereby is, remanded to the district court for further proceedings in conformity with the opinion of the Supreme Court of the United States.



*
 Judge Wellford assumed senior status on January 21, 1991